OFFICE   OF TNE A’ITORNEY    GENERAL   OF TEXAS
                                  AUSTIN
s-   0.mAan
mTaeavQOUUS




     Honorable L. L. RistJert8
     county Auaifor
     Iiutchlneon County
     Stlnnett , Texas

     Dear Sir:




               "AHlo1e 6674q
          utm any moneys out of.:t




                                                                   <
          lowed by ths Commiesioaers* Zourt      for 0th~          !
          county funds7 a

               Articles 1709, 3941, 3948 and 3943, Vernon'8 AMOP
     tated Texse.Civil Statutes, read as follow6r~
Honorable L. L. Robortr, Page e



         *Art. 1709. The county treasurer   shall
    reaeive all moseys belongl~ to the aounty from
    whatever aoume they may be dsrived, and’pay
    and appl.y,ths ssme as required by law, in suoh
    IpcLIuIer
           as the oomaissloners oourt o? his oounty
    may require and airrot.

         *Art.  SQ41. Tha oounty tre6surar shall
    reoelre oommlsslons on the moneys reoeivsd and
    paid out by him, said oomsissio~s to be fixed
    by order of ths OaPrmLluSionerSOourt as tollms:
    Bor raosiviA6 all moneys, other than sohool
    funde, for the oountp, not exceeding  two and
    one-half per oent, and not sxoesdina two and
    one-halr per oent ror paying out the same;
    provided, Mstt  he shall reaeiro AD oonmissions
    for reosiving money frcu-6his predeosssor nor
    for paying wep money to his suooessor    in
    OtflCe.

          "Art. 3942.   The treasurers of the sereral
    oounties    shall be treasurers of the available
    jmblio   frea school. fund aad also of the perman-
    ent oounty school fund Sor their nspeotire
    0 ountl es. The treasurers  of the several oouA-
    ties shall be allowed for reaelving and dls-
    bursing the sohool funds one-halr of on6 per
    OttAt for reoelvlng, ana one-hati:oi 0130 per
    OSAt for 8&3bU~SrriA~, said COmraiSsi~M to be
    paid out of the available sahool fund of the
    oountyi provided, no CAmmlssions shall be paid
    ror reoei~l~g the balanoe transmitted to him
    bg his pradedessor, or for turnlag over'the
    balaaoe in-~h%s hands to his 8uooes8or; and pro-
    *ided, that he shall rsoeiva AO oeuamiasions on
    monsy transferred.

              "Art. 3943. The oommissions allowed to any
     County Treasurer shall not exoesd Two Thousand
     Dollars ($2,000) aAntlally.yt  provided, that iA
     s3.l OOUAtiSS In *hIoh the assessed value oi the
     property     of suoh oountles shall be One Hundred
     &Jllllon Dollars (Q100,000,000) or more as'shown
     by the prsosdlng assessment roll,     the Treasursrs
     thereof shall receive as their commissions a
     SUBI not exoeeding Two Thousand, Seven Hundred
    .Dollars ($2,700) annually; . . l .*
                                                                          95


      Honorable L. L. Roberts, Page 3



                Jirtiole 6674q-Bo. Veraoa's AAnotated Tens       Clril
      Statutes, reads as r0ii0tt8t

                *It shall be unlawful for any County Judge
           or any County Conmissloner, while aotiAg in his
           offloial oapaoity or otherwise, to use any
           money out of the Lateral Road Aooeunt for any
           purpose emept the purpases lAUserated in this
           Aot . I? any County Judge or Amy County Commis-
           SiOAW Shall kOOrin&y @X&WUld Or US@, OX' Vote
           for the use or agree to expend or use any sum
           of mosey aoorui~g   to any county   in this   State
           Omn the lateral  Road Aooount, for any purgose
           not authorized by this Aot or shall kpowlngly
           make any falss statement aoncernlng the elpen-
           dlture of any suoh money, he shall be deemed
           guilty of a felony and upon oonviotioo shall
           be punishsd by eonflnement iA the State PeAi-
           tentia   for not less, than two (2) nor more than
           rive (57 years."
                   Opinion No. O-lob8 Of this departm6iAt held that the
      County Treasurer of a fe6 county was satitled to rsoeioe ocis-
      missions for reoeiring and disbursing monies reoelred tram
      the Bedsral Ooverment and onmoniee red.lMd from the eaxs
      of aountp bonda issued for the purpoee ot conatruoting     a
      oounty jail.     We quote from said opinion as follower

                 "The money she (referring & the County
           Treasurer) has reoelred from the Federal Gsv-
           ernmaAt, wa8 l  videAtly,a dlreot girt or grant
           to the oounty for.the purposs of defraying a
           part of the expense inourred by ,the county in                      4
                                                                               ';:
t
i          building~a jail. fr 80, it beosme ooaulty ruAd8
           and for r~osiving   and paying it out, she is
           entitled to reoeive the oommlsslo~ f’ixed 1A
           the eourtts  order.   The money reaeived tran the                   i
           sale of the 3ai.lbonds are likewise OOUnty
           funda for which ah6 is entitled to ~eoelvs the                      i
~.*        atated oommlsslon for rsoelvlng end disbursing
           them.   Z)resltlloCsuotp 0, Walker, (Sup. Ct.)
           69 S.W. 97; Wall Y. McConnell, 65 Tex. 397;
           Trinity County v. Vlokary, 65 Tex. 354; Bastrop
           County Y. Hearn, 70 Tex. 383, 6 S, W. 302."
Hoh@rabls L. L. Robert*, Page 4



             It ie true that the act referrad to in Artlole
6674q-80, V. A. C, S., supra doea not ilpnoifiaally in so
mtmy words authorize ~omabs i ona to the County Treasurer
for reoeivlng and disbur8ing fund8 and the striat letter of
suah statute would apparently prohibit the Treaeursr in a
fee oounty from reosloing oo~~1ls63lon~for rooc4iving and
dlabuming     suoh funds. However, there ie 8 w8bu known rule
of statutory    oonrtruotion whiah we Qaemapplicable  to this
eituatlon.     In the oama of Uel@h v. State, 14S 5. W. (2d)
690 (writ refuaed),    this rule of statutory oonrtruotion was
applied.     In the P&oh cam the pleintiffm sued the State
far the tort of the Btate*s agent for the Wrongful death
of plaintiffa* &w&tar,      a mlnori plaintiffs oontended that
the term %unloipel corporation 7 in the wrongful death stat-
ute (Article 4671) inoluded the Stata and that therefore
the Stats was liable. We quota Iran the court'0 opinion
a6 followst

          While In a latitudinoum taense the State
     may be found within the letter of the phmre
     'munioipal corporation.'  Yet, a6 gsnerally
     ursd In law literature and legislation, we do
     not think euah 18 truei srpsolally, in view
     of the elsarly indioatad eonrtitutlonel men-
     lng of the phram, we do not think It 16 true
     with reference to legislation in thl8 State.




          We think the situation here is soaewhet analogous to
the right of the Treasurer to rocsive oonmissione on monies
received and disbursed from bond issues. The oourts hers
                                                                     ..-.
                                                                            97


    Honorable L. L. Roberts, Page 6



    held repeatedly thet 8uch bond monis8 sgst be faithfully
    a?plled to the purposes for whloh t$e9 wem voted and mis-
    ed, yet it bar been un.lf0rml.yconosded and bald as pointed
    out in opinion No. O-1088, supra, that the County Treas-
    urer in a ree dounty is entitled to his statutory oommls~
    sions on same.’ Tae paying out of tha Trezwurer~s consui~-
    sions is not em unlawful   diversion    of the funde of the bond
    money but is merely a statutory      8harge BgafI&st said fund to
    compensate’the Treasurer   for handling sazne.       ‘:,

                St’18 our opinion that %h%le the purpose of
    Artiale 6674~410, V. A. C. S., SUpm, 18, to provent un-
    lawful diversioncr froze the Lateral F&I AOOount  for pur-
    ;;osesnot authorized by the sot suoh artlole doer not
    oonteaplate the denial and prohibition Of the statutory
    con~~issio~   of the oounty Tneesurer in e fee county for re-
    ceiving and disbursing suoh funds.
              It is thereforr our opinion that your question
    should be answered In the erfiraative, and it is so ens-
    wored.

                                            Very truly   youre

                                        ATTORNEY OElcERAL 09 TEXAS




.